                                        Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDY MARTIN,                                     Case No. 19-cv-01227-EMC
                                   8                  Plaintiff,
                                                                                          ORDER RE AMENDED EXHIBIT
                                   9            v.                                        LISTS
                                  10     CITY OF SAN JOSE, et al.,                        Docket Nos. 87, 89
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Below are the Court’s rulings on the parties’ exhibits.

                                  15

                                  16         IT IS SO ORDERED.

                                  17

                                  18   Dated: May 6, 2021

                                  19

                                  20                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 2 of 16




                                   1

                                   2   EX.   DOCUMENT                           RULING
                                   3   1     Photographs of P’s injuries        Rule 403 objection overruled.
                                   4   2     Excerpt from Duty Manual (Use of Relevance objection overruled. Ruling on
                                   5         the Police Vehicle)                remaining objections (hearsay and foundation)
                                   6                                            deferred. Regarding hearsay, the Duty Manual
                                   7                                            may be admissible as long as the necessary
                                   8                                            predicate is laid. See, e.g., Fed. R. Evid.
                                   9                                            801(d)(2) (statement of party-opponent); Fed.
                                  10                                            R. Evid. 803(6) (business record); 803(8)
                                  11                                            (public record). The Duty Manual is also at
                                  12                                            issue in Exs. 3-4.
Northern District of California
 United States District Court




                                  13   3     Excerpt from Duty Manual           Relevance objection overruled. Ruling on
                                  14         (Traffic Accidents)                remaining objections (hearsay and foundation)
                                  15                                            deferred. See Ex. 2.
                                  16   4     Excerpt from Duty Manual (use of   Relevance objection deferred. As a facial
                                  17         force)                             matter, the only policies that seem to be
                                  18                                            relevant are those on the use of the police
                                  19                                            vehicle (which is duplicative of Ex. 2 above),
                                  20                                            the reporting of force, and the review of the use
                                  21                                            of force. Ruling on remaining objections
                                  22                                            (hearsay and foundation) also deferred. See Ex.
                                  23                                            2.
                                  24   5     Excerpt from Cal. Comm’n on        Relevance objection overruled. Ruling on
                                  25         Peace Officer Standards and        remaining objections (hearsay and foundation)
                                  26         Training (POST), Basic Workbook deferred. See Ex. 2.
                                  27         Series, Student Materials,
                                  28         Learning Domain 19, Vehicle
                                                                                2
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 3 of 16




                                   1   EX.   DOCUMENT                              RULING
                                   2         Operations (e.g., defensive
                                   3         driving, factors affecting vehicle
                                   4         operations, emergency driving,
                                   5         operating emergency response
                                   6         vehicles, vehicle pursuits, vehicle
                                   7         dynamics, vehicle control
                                   8         techniques)
                                   9   6     Scene photographs                     Rule 403 objection overruled.
                                  10   7     Video of operation of police          Relevance and hearsay objections overruled.
                                  11         vehicle (not on the day of the        Ruling on the remaining objection (foundation)
                                  12         incident)                             deferred. Statements on the video are not
Northern District of California
 United States District Court




                                  13                                               describing or explaining an event or condition,
                                  14                                               and are not made to prove the truth of their
                                  15                                               content. Instead, the statements on the video
                                  16                                               are largely directions given to the person
                                  17                                               operating the vehicle to provide context.
                                  18   8     Video from Officer Gutierrez’s        Ruling deferred. The Court cannot assess the
                                  19         body-worn camera                      relevance, Rule 403, hearsay, and foundation
                                  20                                               objections because Plaintiff has not designated
                                  21                                               what portions of the 28-minute video he seeks
                                  22                                               to admit into evidence. The video itself is not
                                  23                                               hearsay but statements made on the video may
                                  24                                               or may not be hearsay – e.g., certain statements
                                  25                                               on the video may be subject to exceptions such
                                  26                                               as present sense impression. See United States
                                  27                                               v. Alexander, 331 F.3d 116, 123 (D.C. Cir.
                                  28                                               2003). On the other hand, the Court has already
                                                                                   3
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 4 of 16




                                   1   EX.   DOCUMENT                            RULING
                                   2                                             held that, if video includes an officer (not
                                   3                                             Officer Ribeiro) falsely telling the cousin that
                                   4                                             Mr. Martin admitted he had a weapon or that a
                                   5                                             weapon had been found, that evidence is not
                                   6                                             permitted unless the door is opened (e.g., for
                                   7                                             impeachment). See PTC Order at 20
                                   8                                             (addressing D’s MIL No. 6).
                                   9   9     Excerpts from report authored by    Plaintiff has stated (in response to Defendants’
                                  10         IA Investigator, Officer Peroutka   MIL No. 5) that he does not intend to offer the
                                  11                                             conclusions of the report into evidence.
                                  12                                             Relevance objection overruled. Remaining
Northern District of California
 United States District Court




                                  13                                             objections (Rule 403, hearsay, and foundation)
                                  14                                             deferred. Regarding hearsay, the report itself
                                  15                                             may qualify as a public record under Rule
                                  16                                             803(8); alternatively, the report may be a
                                  17                                             statement of party-opponent (as to the City at
                                  18                                             least). However, the report may or may not
                                  19                                             contain hearsay. To the extent the report
                                  20                                             contains statements from Officer Ribeiro, those
                                  21                                             would be statements of a party-opponent under
                                  22                                             Rule 801(d)(2) as to Officer Ribeiro and may be
                                  23                                             statements of a party-opponent as to the City.
                                  24                                             See PTC Order at 18-20 (addressing D’s MIL
                                  25                                             No. 5). See, e.g., Freitag v. Ayers, 468 F.3d
                                  26                                             523, 541 & n.5 (9th Cir. 2006) (in hostile work
                                  27                                             environment case, holding that district court did
                                  28                                             not err in admitting “IG's report, which
                                                                                 4
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 5 of 16




                                   1   EX.   DOCUMENT                       RULING
                                   2                                        enumerated the agency's findings that, among
                                   3                                        other things, the administrative staff at Pelican
                                   4                                        Bay had not responded appropriately to the
                                   5                                        concerns expressed by female officers about
                                   6                                        exhibitionist masturbation, and the institution
                                   7                                        had not taken adequate steps to correct the
                                   8                                        problem”); Jessup v. Miami-Dade Cty., 697 F.
                                   9                                        Supp. 2d 1312, 1322 (S.D. Fla. 2010) (stating
                                  10                                        that, “while ‘factual findings’ in internal affairs
                                  11                                        reports are generally admissible under an
                                  12                                        exception to the hearsay rule, Fed. R. Evid.
Northern District of California
 United States District Court




                                  13                                        803(8), summaries of interviews that are
                                  14                                        contained in those reports are also double
                                  15                                        hearsay that cannot be admitted at trial or
                                  16                                        considered on summary judgment”); Murphy v.
                                  17                                        Metro. Transp. Auth., 548 F. Supp. 2d 29, 43
                                  18                                        (S.D.N.Y. 2008) (stating that “internal police
                                  19                                        investigations – when they are relevant – are
                                  20                                        presumed admissible in a civil case as public
                                  21                                        record exceptions to the hearsay rule”).
                                  22   10    Computer-aided dispatch        Relevance objection overruled. The phone
                                  23                                        number of the third party should be redacted.
                                  24   11    Video from Officer Serrano’s   Ruling deferred. The Court cannot assess the
                                  25         body-worn camera               relevance, Rule 403, and hearsay objections
                                  26                                        because Plaintiff has not designated what
                                  27                                        portions of the 8-minute video he seeks to
                                  28                                        admit into evidence. The video itself is not
                                                                            5
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 6 of 16




                                   1   EX.   DOCUMENT                           RULING
                                   2                                            hearsay but statements made on the video may
                                   3                                            or may not be hearsay. See Ex. 8.
                                   4   12    Santa Clara Valley medical         Ruling deferred. The Court cannot assess the
                                   5         records                            relevance, Rule 403, and hearsay objections
                                   6                                            because Plaintiff has not designated what
                                   7                                            portions of the 400+ pages of records he seeks
                                   8                                            to admit into evidence. Regarding hearsay, the
                                   9                                            medical records may be admissible as business
                                  10                                            records; however, the records may or may not
                                  11                                            contain hearsay. Statements of Mr. Martin are
                                  12                                            not admissible under Rule 801(d)(2) because
Northern District of California
 United States District Court




                                  13                                            they are his own statements and not those of a
                                  14                                            party-opponent. Absent narrowing of what Mr.
                                  15                                            Martin seeks to admit, Court cannot determine
                                  16                                            which, if any, exceptions might apply.
                                  17   13    Santa Clara Regional medical       Ruling deferred. The Court cannot assess the
                                  18         records                            relevance, Rule 403, and hearsay objections
                                  19                                            because Plaintiff has not designated what
                                  20                                            portions of the almost 500 pages of records he
                                  21                                            seeks to admit into evidence. Regarding
                                  22                                            hearsay, the medical records may be admissible
                                  23                                            as business records; however, the records may
                                  24                                            or may not contain hearsay. Statements of Mr.
                                  25                                            Martin are not admissible under Rule 801(d)(2)
                                  26                                            because they are his own statements and not
                                  27                                            those of a party-opponent. See Ex. 12.
                                  28   14    Diagram of skeleton and internal   Objection moot. Defendants stated no
                                                                                6
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 7 of 16




                                   1   EX.   DOCUMENT                            RULING
                                   2         organs, including the pelvic area   objection if the exhibit were to be used as a
                                   3         (exhibit used in Dr. Yun            demonstrative only; Plaintiff has confirmed that
                                   4         deposition)                         the exhibit is to be used as a demonstrative
                                   5                                             only.
                                   6   15    Expert report of Dr. Smith          Hearsay objection sustained. However,
                                   7         (biomechanical engineer opining     Plaintiff may use the report to refresh
                                   8         on injury causation)                recollection.
                                   9   16    Exhibits from Dr. Smith’s expert    Ruling on relevance, Rule 403, and hearsay
                                  10         report (syncing of video from       objections deferred. Regarding hearsay, the
                                  11         Officer Ribeiro and Officer         videos are not hearsay but statements on the
                                  12         Purnell’s body-worn cameras)        videos may or may not be hearsay and may be
Northern District of California
 United States District Court




                                  13                                             subject to hearsay exceptions.
                                  14   17    Expert report of Dr. Smith          Hearsay objection sustained. However,
                                  15         (rebuttal)                          Plaintiff may use the report to refresh
                                  16                                             recollection.
                                  17   18    Exhibits from Dr. Smith’s expert    Hearsay objection as to Exhibits 3 and 4
                                  18         report (rebuttal)                   sustained. Exhibits 3 and 4 are essentially
                                  19                                             continuations of the expert report. Ruling
                                  20                                             deferred as to the Otte article (“Use of Throw
                                  21                                             Distances of Pedestrians and Bicyclists as Part
                                  22                                             of a Scientific Accident Reconstruction
                                  23                                             Method”). Defendants have objected on the
                                  24                                             basis of relevance, Rule 403, and hearsay.
                                  25                                             Regarding hearsay, the article may be
                                  26                                             admissible under Rule 803(18) (learned
                                  27                                             treatise). But if the article is hearsay, then Rule
                                  28                                             703 governs. See Fed. R. Evid. 703 (“If experts
                                                                                 7
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 8 of 16




                                   1   EX.   DOCUMENT                              RULING
                                   2                                               in the particular field would reasonably rely on
                                   3                                               those kinds of facts or data in forming an
                                   4                                               opinion on the subject, they need not be
                                   5                                               admissible for the opinion to be admitted. But
                                   6                                               if the facts or data would otherwise be
                                   7                                               inadmissible, the proponent of the opinion may
                                   8                                               disclose them to the jury only if their probative
                                   9                                               value in helping the jury evaluate the opinion
                                  10                                               substantially outweighs their prejudicial
                                  11                                               effect.”).
                                  12
Northern District of California
 United States District Court




                                  13   19    Still frame (left-side mirror) from   Defendants: No objection if Flower exhibits
                                  14         Officer Ribeiro’s body-worn           based on body-worn camera are admitted. Exs.
                                  15         camera (exhibit used in Dr. Smith     529-44. Plaintiffs did not object.
                                  16         deposition)
                                  17   20    Expert report of Mr. Bard (video)     Hearsay objection sustained. However,
                                  18                                               Plaintiff may use the report to refresh
                                  19                                               recollection.
                                  20   21    Exhibit from Mr. Bard’s expert        Defendants: No objection if Flower exhibits
                                  21         report (slowed video from Officer     based on body-worn camera are admitted. Exs.
                                  22         Purnell’s body-worn camera)           529-44. Plaintiffs did not object.
                                  23   22    Exhibit from Mr. Bard’s expert        Defendants: No objection if Flower exhibits
                                  24         report (slowed video from Officer     based on body-worn camera are admitted. Exs.
                                  25         Ribeiro’s body-worn camera)           529-44. Plaintiffs did not object.
                                  26   23    Exhibit from Mr. Bard’s expert        Defendants: No objection if Flower exhibits
                                  27         report (synchronized video from       based on body-worn camera are admitted. Exs.
                                  28         body-worn cameras)                    529-44. Plaintiffs did not object.
                                                                                   8
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 9 of 16




                                   1   EX.   DOCUMENT                             RULING
                                   2   24    Exhibit from Mr. Bard’s expert       Defendants: No objection if Flower exhibits
                                   3         report (still frames from Officer    based on body-worn camera are admitted. Exs.
                                   4         Ribeiro’s body-worn camera)          529-44. Plaintiffs did not object.
                                   5   25    Exhibit from Mr. Bard’s expert       Defendants: No objection if Flower exhibits
                                   6         report (still frames from Officer    based on body-worn camera are admitted. Exs.
                                   7         Purnell’s body-worn camera)          529-44. Plaintiffs did not object.
                                   8   26    Expert report from Mr. Flower        Hearsay objection sustained. However,
                                   9         (City’s video expert)                Plaintiff may use the report to refresh
                                  10                                              recollection or to impeach.
                                  11   27    Expert repot from Mr. Johnson        Hearsay objection sustained. However,
                                  12         (damages)                            Plaintiff may use the report to refresh
Northern District of California
 United States District Court




                                  13                                              recollection.
                                  14   28    Traffic Collision Report (authored   Hearsay objection deferred. Report may be
                                  15         in part by Officer Minten and in     admissible under Rule 803(6) or (8);
                                  16         part by Officer Ribeiro)             alternatively, report may be admissible as a
                                  17                                              statement of a party-opponent (as to the City at
                                  18                                              least). However, statements in the report may
                                  19                                              or may not be hearsay. Statements made by
                                  20                                              Officer Ribeiro are not hearsay as to Officer
                                  21                                              Ribeiro because they are statements by a party-
                                  22                                              opponent; they may be statements by a party-
                                  23                                              opponent as to the City. Statements made by
                                  24                                              Mr. Martin are hearsay if offered by Mr.
                                  25                                              Martin. Document may be used to refresh
                                  26                                              recollection or impeach.
                                  27   29    Excerpts from report authored by     Plaintiff has stated (in response to Defendants’
                                  28         IA Investigator, Officer Peroutka    MIL No. 5) that he does not intend to offer the
                                                                                  9
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 10 of 16




                                   1   EX.    DOCUMENT                           RULING
                                   2          (partially duplicative of Ex. 9)   conclusions of the report into evidence.
                                   3                                             Relevance objection overruled. Remaining
                                   4                                             objections (Rule 403 and hearsay) deferred.
                                   5                                             Regarding hearsay, the report itself qualifies as
                                   6                                             a public record under Rule 803(8) or is a
                                   7                                             statement of a party-opponent (as to the City at
                                   8                                             least) once foundation is laid. However, the
                                   9                                             report may or may not contain hearsay
                                  10                                             statements. To the extent the report contains
                                  11                                             statements from Officer Ribeiro, those would
                                  12                                             be statements of a party-opponent under Rule
Northern District of California
 United States District Court




                                  13                                             801(d)(2) as to Officer Ribeiro; they may be
                                  14                                             statements of a party-opponent as to the City.
                                  15                                             Statements made by Mr. Martin are hearsay if
                                  16                                             offered by Plaintiff. Document may be used to
                                  17                                             refresh recollection or impeach.
                                  18   30     Memos by Sgt. Sciba and Lt.        Plaintiff has stated (in response to Defendants’
                                  19          Lagorio (internal investigation)   MIL No. 5) that he does not intend to offer the
                                  20                                             conclusions of the memos into evidence.
                                  21                                             Relevance objection overruled. Remaining
                                  22                                             objections (Rule 403, hearsay, and foundation)
                                  23                                             deferred. Regarding hearsay, the memos
                                  24                                             qualify as public records under Rule 803(8) or
                                  25                                             are statements of a party-opponent (as to the
                                  26                                             City at least) if proper foundation is laid.
                                  27                                             However, the memos may or may not contain
                                  28                                             hearsay statements. To the extent the memos
                                                                                 10
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 11 of 16




                                   1   EX.    DOCUMENT                        RULING
                                   2                                          contain statements from Officer Ribeiro, those
                                   3                                          would be statements of a party-opponent under
                                   4                                          Rule 801(d)(2) as to Officer Ribeiro; they may
                                   5                                          be statements of a party-opponent as to the
                                   6                                          City. Statements made by Mr. Martin are
                                   7                                          hearsay if offered by Martin. Document may
                                   8                                          be used to refresh recollection or impeach.
                                   9   31     Memo by Lt. Lagorio (internal   Plaintiff has stated (in response to Defendants’
                                  10          investigation)                  MIL No. 5) that he does not intend to offer the
                                  11                                          conclusions of the memos into evidence.
                                  12                                          Relevance objection overruled. Remaining
Northern District of California
 United States District Court




                                  13                                          objections (Rule 403, hearsay, and foundation)
                                  14                                          deferred. Regarding hearsay, the memo
                                  15                                          qualifies as a public record under Rule 803(8)
                                  16                                          or is a statement of a party-opponent (as to the
                                  17                                          City at least) if proper foundation is laid.
                                  18                                          However, the memo may or may not contain
                                  19                                          hearsay statements. To the extent the memo
                                  20                                          contains statements from Officer Ribeiro, those
                                  21                                          would be statements of a party-opponent under
                                  22                                          Rule 801(d)(2) as to Officer Ribeiro; they may
                                  23                                          be statements of a party-opponent as to the
                                  24                                          City. Document may be used to refresh
                                  25                                          recollection or impeach.
                                  26   32     Incident report by Officer      Relevant objection overruled. Remaining
                                  27          Gutierrez                       objections (Rule 403 and hearsay) deferred.
                                  28                                          Regarding hearsay, the report qualifies as a
                                                                              11
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 12 of 16




                                   1   EX.    DOCUMENT                             RULING
                                   2                                               public record under Rule 803(8) or is a
                                   3                                               statement of a party-opponent (as to the City at
                                   4                                               least if proper foundation is laid. However, the
                                   5                                               report may or may not contain hearsay
                                   6                                               statements. In any event, document may be
                                   7                                               used to refresh recollection or impeach.
                                   8   33     Incident report by Officer Purnell   Hearsay objection deferred. Regarding hearsay,
                                   9                                               the report qualifies as a public record under
                                  10                                               Rule 803(8) or is a statement of a party-
                                  11                                               opponent (as to the City at least) if proper
                                  12                                               foundation is laid. Document may be used to
Northern District of California
 United States District Court




                                  13                                               refresh recollection or impeach.
                                  14   34     Incident report by Sgt. Sciba        Hearsay objection deferred. Regarding hearsay,
                                  15                                               the report qualifies as a public record under
                                  16                                               Rule 803(8) or is a statement of a party-
                                  17                                               opponent (as to the City at least) if a proper
                                  18                                               foundation is laid. However, the report may or
                                  19                                               may not contain hearsay statements.
                                  20                                               Statements made by Mr. Martin are hearsay if
                                  21                                               offered by Mr. Martin. Document may be used
                                  22                                               to refresh recollection or impeach.
                                  23   35     Incident report by Officer Ribeiro   Hearsay objection overruled as to Officer
                                  24                                               Ribeiro (statement of party-opponent). Hearsay
                                  25                                               objection deferred as to the City. With respect
                                  26                                               to the City, the report qualifies as a public
                                  27                                               record under Rule 803(8) or is a statement of a
                                  28                                               party-opponent if a proper foundation is laid.
                                                                                   12
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 13 of 16




                                   1   EX.    DOCUMENT                              RULING
                                   2                                                Document may be used to refresh recollection
                                   3                                                or impeach.
                                   4

                                   5   500    Computer-aided dispatch               Essentially the same as Pl.’s Ex. 10. Relevance
                                   6                                                and Rule 403 objections overruled.
                                   7   501    Dispatch recording (first 6 minutes   No objection.
                                   8          only)
                                   9   502    Certified transcript of dispatch      Rule 403 and hearsay objections overruled.
                                  10          recording (first 6 minutes only)      Regarding hearsay, document is not offered for
                                  11                                                truth of the matter asserted but rather for effect
                                  12                                                on listener (Officer Ribeiro).
Northern District of California
 United States District Court




                                  13   503    Video from body-worn camera of        No objection.
                                  14          Officer Ribeiro
                                  15   504    Video from body-worn camera of        No objection.
                                  16          Officer Purnell
                                  17   505    Scene photograph                      No objection.
                                  18   506    Scene photograph                      No objection.
                                  19   507    Scene photograph                      No objection.
                                  20   508    Scene photograph                      No objection.
                                  21
                                       509    Scene photograph                      No objection.
                                  22
                                       510    Scene photograph                      No objection.
                                  23
                                       511    Scene photograph                      No objection.
                                  24
                                       512    Scene photograph                      No objection.
                                  25
                                       513    Scene photograph                      No objection.
                                  26
                                       514    Scene photograph                      No objection.
                                  27
                                       517    Santa Clara County Crime              Relevance and Rule 403 objections overruled.
                                  28
                                                                                    13
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 14 of 16




                                   1   EX.    DOCUMENT                         RULING
                                   2          Laboratory toxicology report     Ruling on hearsay objection deferred.
                                   3                                           Document may be admissible as business
                                   4                                           record if proper foundation is laid.
                                   5   528    Lyft records                     Relevance and Rule 403 objections overruled.
                                   6                                           Ruling on hearsay objection deferred.
                                   7                                           Document may be admissible as evidence of
                                   8                                           absence of business record. See Rule 803(7).
                                   9   529    Still image from body-worn       No objection.
                                  10          camera
                                  11   530    Still image from body-worn       No objection.
                                  12          camera
Northern District of California
 United States District Court




                                  13   531    Still image from body-worn       No objection.
                                  14          camera
                                  15   532    Still image from body-worn       No objection.
                                  16          camera
                                  17   533    Still image from body-worn       No objection.
                                  18          camera
                                  19   534    Still image from body-worn       No objection.
                                  20          camera
                                  21   535    Still image from body-worn       No objection.
                                  22          camera
                                  23   536    Still image from body-worn       No objection.
                                  24          camera
                                  25   537    Slowed-down video from body-     No objection.
                                  26          worn camera of Officer Ribeiro
                                  27
                                       538    Video from body-worn camera of   No objection.
                                  28
                                                                               14
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 15 of 16




                                   1   EX.    DOCUMENT                             RULING
                                   2          Officer Ribeiro
                                   3   539    Slowed-down video from body-         No objection.
                                   4          worn camera of Officer Purnell
                                   5   540    Video from body-worn camera of       No objection.
                                   6          Officer Purnell
                                   7   541    Slowed-down video from body-         No objection.
                                   8          worn camera of Officer Ribeiro
                                   9   542    Synced video from body-worn          No objection.
                                  10          cameras
                                  11   543    Synced video from body-worn          No objection.
                                  12          cameras
Northern District of California
 United States District Court




                                  13   544    Slowed-down video from body-         No objection.
                                  14          worn camera of Officer Ribeiro
                                  15   545    San Jose Regional Medical Center     No objection.
                                  16          Diagnostic Imaging (CD) (pelvis
                                  17          and ankle)
                                  18   546    Valley Medical Center Diagnostic     No objection.
                                  19          Imaging (CD) (ankle and chest)
                                  20   547    Valley Medical Center Diagnostic     No objection.
                                  21          Imaging (CD) (ankle and knee)
                                  22   548    Valley Medical Center Diagnostic     No objection.
                                  23          Imaging (CD) (hand, wrist, pelvis)
                                  24
                                       549    Excerpts from Santa Clara Valley     No objection.
                                  25
                                              Health & Hospital System
                                  26
                                       550    Plaintiff’s responses to Rogs Nos.   Rog No. 10 asks how many times Plaintiff
                                  27
                                              10 and 11                            contends Officer Ribeiro ran over him; Rog No.
                                  28
                                                                                   15
                                       Case 3:19-cv-01227-EMC Document 121 Filed 05/06/21 Page 16 of 16




                                   1   EX.    DOCUMENT                             RULING
                                   2                                               11 asks Plaintiff to identify facts to support the
                                   3                                               contention that the officer ran him over more
                                   4                                               than one time. Objections to rogs (vague and
                                   5                                               ambiguous) overruled.
                                   6   551    Plaintiff’s responses to Rogs Nos.   Rog No. 9 asks Plaintiff to state facts to support
                                   7          9 and 12                             responses to RFAs. Plaintiff stated, inter alia,
                                   8                                               that he had already left the mall and was
                                   9                                               walking when officers responded and that he
                                  10                                               told officers he could not see behind him and
                                  11                                               did not know who was following him. Rog No.
                                  12                                               12 asks Plaintiff to identify dates of
Northern District of California
 United States District Court




                                  13                                               incarceration in the past 10 years. Objection to
                                  14                                               Rog No. 9 (vague and ambiguous) overruled.
                                  15                                               Objection to Rog No. 12 has been resolved by
                                  16                                               Court’s ruling on Plaintiff’s MIL No. 1.
                                  17   552    Plaintiff’s responses to RFAs Nos.   RFAs ask Plaintiff to admit that he was running
                                  18          3, 4, and 7-10                       on the trail to evade the police, that he knew he
                                  19                                               was being pursued by the police, and that he
                                  20                                               had been previously been convicted of certain
                                  21                                               crimes. Objection to RFAs re evading or being
                                  22                                               pursued by the police (vague and ambiguous)
                                  23                                               are overruled. Objection to prior conviction
                                  24                                               evidence has been resolved by Court’s ruling on
                                  25                                               Plaintiff’s MIL No. 1.
                                  26

                                  27

                                  28
                                                                                   16
